DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. GB1919378.8, on December 27, 2019.

Specification
The abstract of the disclosure is objected to because of the following informalities that should be corrected.  
In line 1, “memory” may be amended to “a memory” to correct a grammatical error due to lack of an article.  (Emphasis added.)
In line 4, “The method includes” may be amended to “The methods include” for proper antecedent basis.  (Emphasis added.)
In line 5, “the first P non-overlapping portions” may be amended to “first P non-overlapping portions” to correct a grammatical error since the term is firstly introduced in the claim.  (Emphasis added.)
In lines 6-7, “that variable length data block” may be amended to “the variable length data block” for proper antecedent basis.  (Emphasis added.)
In line 11, “the memory information” may be amended to “memory information” to correct a grammatical error since the term is firstly introduced in the claim.  (Emphasis added.)
In line 11, “the size” may be amended to “a size” to correct a grammatical error since the term is firstly introduced in the claim.  (Emphasis added.)
Correction is required.  See MPEP § 608.01(b).

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Claim Objections
Claims 1, 5, 11-12, and 14-16 are objected to because of the following informalities: 
In claim 1, line 1, “memory” may be amended to “a memory” to correct a grammatical error due to lack of an article.  (Emphasis added.)
In claim 1, lines 5-6, “a first P non-overlapping portions” may be amended to “first P non-overlapping portions” to correct a grammatical error.  (Emphasis added.)
In claim 1, line 7, “that variable length data block” may be amended to “the variable length data block” for proper antecedent basis.  (Emphasis added.)
In claim 14, line 1, “each variable length data block” may be amended to “each of the variable length data blocks” for proper antecedent basis.  (Emphasis added.)
In claim 15, line 5, “memory” may be amended to “the memory” for proper antecedent basis.  (Emphasis added.)
In claim 15, line 11, “logic” may be amended to “a logic” to correct a grammatical error due to lack of an article.  (Emphasis added.)
In claim 15, line 15, “a number of non-overlapping portion” may be amended to “a number of non-overlapping portions” to correct a grammatical error.  (Emphasis added.)
In claim 16, line 2, “memory” may be amended to “a memory” to correct a grammatical error due to lack of an article.  (Emphasis added.)
In claim 16, line 6, “variable length data blocks” may be amended to “the variable length data blocks” for proper antecedent basis.  (Emphasis added.)
In claim 16, line 12, “a first P units” may be amended to “first P units” to correct a grammatical error.  (Emphasis added.)
In claim 16, line 15, “the variable length data block;” may be amended to “the variable length data block,” to correct a punctuation error.  (Emphasis added.)
.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means”, but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“logic” in claim 15, and
“graphics processing system” in claim 17.
Relevant portions of the specification in paragraphs [0025], [00137], and [00139] are pertinent to corresponding structures of the claim limitations.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding independent claims 1 and 15-16, the independent claims recite a claim limitation of “a maximum data size that can be written to the memory”, as exemplified in claim 1, lines 3-4.  (Emphasis added).  The scope of the claims is indefinite because the term “can” in the limitation does not clearly define features that are essential to the invention.  The term “can” causes the limitation to be indefinite because the term denotes that it is optional for a maximum data size to be written to the memory.  In other words, the limitation is indefinite because the limitation does not is to be written to the memory.  For examination purpose, the Office interprets the limitation to be “a maximum data size that is to be written to the memory”.  

Regarding dependent claims 2-14 and 17-20, the dependent claims are rejected because the dependent claims depend on the independent claims and do not overcome the deficiency thereof for the reasons stated above in the rejection of the independent claims.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6, 9-11, 16-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Franaszek (US 5,761,536 A), hereinafter “Franaszek”, in view of Cohen (US 2014/0208003 A1), hereinafter “Cohen”.

	Regarding claim 1, Franaszek teaches:
A method of storing a set of at least two variable length data blocks in memory, each variable length data block having a maximum size of N * B, wherein N is an integer greater than or equal to two, and B is a maximum data size that can be written to the memory using a single memory access request, the method comprising (FIGs. 2a-2b; col. 5, lines 15-18, “each cache line is stored in a number of fixed-size blocks. As one example, each block is the same size [B] (i.e., unitary sizing) and is, for instance, 256 bytes [maximum data size]”; col. 6, lines 8-21, “the directory provides the identities of the blocks in compressed main memory 108 used to store each of the lines (206) [at least two variable length data blocks]”; as shown in FIG. 2a, a set is considered to include the lines (206) [at least two variable length data blocks]; the lines (206) [at least two variable length data blocks] have variable lengths since line 1 has 2 blocks and line 2 has 3 blocks; each of the lines (206) [at least two variable length data blocks] shown can have up to 4 (N) blocks, where each block has a size [B] of up maximum data size]; thus, each of the lines (206) [at least two variable length data blocks] is shown to have a maximum size of 4 (N) x 256 bytes (B); N is 4, which is an integer greater than or equal to two; B is 256 bytes, which is a maximum data size that can be written to the memory 108 using a single memory access request to write each block): 
storing, for each variable length data block in the set, a first P non-overlapping portions of size B of the variable length data block within a chunk of the memory allocated to that variable length data block, wherein the chunk of the memory allocated to each variable length data block has a size of X * B, X is an integer less than N, and P is a minimum of: (i) a number of non-overlapping portions of size B of the variable length data block, and (ii) X (FIGs. 2a-2b; col. 6, lines 12-21, “it is shown in directory 200 that line 1 [one of the variable length data blocks] of page i is stored within two blocks of storage, Block (i,1,1) and Block (i,1,2), respectively. Each entry in the directory designated by Block (i,j,m), where i is the page, j is the line and m is the block, actually includes a number of bits representing the block number in main storage. For instance, Block (i,1,2) includes a number of bits representing, for example, the 500th block in storage. Similarly, line 2 [another of the variable length data blocks] is stored within three blocks of storage, line 3 within four blocks and line 4 within one block of storage”; as shown in FIG. 2b, line 1 [one of the variable length data blocks] of page i is stored within 1 block, Block (i,1,1), which is considered as first 1 (P) non-overlapping portion, where the block has a size B described above; line 2 [another of the variable length data blocks] of page i is stored within 2 blocks, Block (i,2,1) and Block (i,2,2), which are considered as first 2 (P) non-B) described above; a chunk of the memory 108 allocated to line 1 [one of the variable length data blocks] includes a portion of the memory 108 where Block (i,1,1) is located; a chunk of the memory 108 allocated to line 2 [another of the variable length data blocks] includes a portion of the memory 108 where Block (i,2,1) and Block (i,2,2) are located; the chunk allocated to line 1 [one of the variable length data blocks] has a size of 1 (X) * block size (B), 1 (X) is an integer less than 4 (N), and 1 (P) is a minimum of: (i) 1 (P) non-overlapping portion of block size (B), and (ii) 1 (X); the chunk allocated to line 2 [another of the variable length data blocks] has a size of 2 (X) * block size (B), 2 (X) is an integer less than 4 (N), and 2 (P) is a minimum of: (i) 2 (P) non-overlapping portions of block size (B), and (ii) 2 (X)); 
storing any remaining portions of the variable length data blocks in the set in a remainder section of the memory that is shared between the variable length data blocks of the set (FIGs. 2a-2b; col. 5, line 59 to col. 6, line 4, “In addition to identifying a roommate, directory 200 indicates whether a remainder is stored in the last block [remainder section] of memory for a line. … The remainder [a remaining portion] for line 1 [one of the variable length data blocks] is stored at the beginning of the last block [remainder section] for line 1 [one of the variable length data blocks] and the remainder [another remaining portion] for line 2 [another of the variable length data blocks] is stored at the end of the last block [remainder section] for line 2 [another of the variable length data blocks]”; the last block [remainder section] is shared for line 1 [one of the variable length data blocks] and line 2 [another of the variable length data blocks] to store the remainders [remaining portions] of both lines 1 and 2); and 
.  

Franaszek does not teach storing, in a header section of the memory, information indicating a size of each of the variable length data blocks in the set. 

	However, Cohen teaches:
storing, in a header section of the memory, information indicating a size of each of the variable length data blocks in the set (FIG. 5; “[0033] … The headers are interpreted, typically by other hardware, to extract the variable-sized data when the nonvolatile memory is read. Variable-sized [variable length] data is located by a respective offset and length [size] in one of the headers having a matching logical block address”)”; each of the variable length data blocks is considered to be one row of data in the read units 500 and 510).  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Franaszek to incorporate the teachings of Cohen to provide a system for storing variable length objects of Franaszek, with an apparatus of Cohen that provides a variable-size flash transition layer that may support a wide range of data sizes.  Doing so with the system of Franaszek would enable less expensive and more efficient low-end and mobile nonvolatile memory systems.  (Cohen, [0027])



Regarding claim 2, the combination of Franaszek teaches the method of claim 1.

Franaszek further teaches:
wherein storing the remaining portions of the variable length data blocks in the remainder section comprises storing the remaining portions of the variable length data blocks adjacent each other in the remainder section (FIG. 2b; col. 6, lines 30-34, “Further, since K=0 for line 1, the remainder [one of the remaining portions] for line 1 [one of the variable length data blocks] is stored at the beginning of that block. Similarly, since K=1 for line 2, the remainder [another of the remaining portions] for line 2 [one of the variable length data blocks] is stored at the end of the same block. This can be seen in FIG. 2b at reference numerals 208, 210, respectively”; as seen in FIG. 2b, the remainder [one of the remaining portions] for line 1 [one of the variable length data blocks] is stored at the beginning of that block is adjacent the remainder [another of the remaining portions] for line 2 [one of the variable length data blocks] is stored at the end of the same block).  

Regarding claim 6, the combination of Franaszek teaches the method of claim 1.

Franaszek further teaches:
wherein storing the remaining portions of the variable length data blocks in the remainder section comprises forming one or more remainder blocks from the remaining portions and storing the one or more remainder blocks in the remainder section (FIGs. 2a-2b; col. 5, line 59 to col. 6, line 4, “In addition to identifying a roommate, directory 200 indicates whether a remainder is stored in the last block [remainder section] of memory for a line. … The remainder [a remaining portion] for line 1 [one of the variable length data blocks] is stored at the beginning of the last block [remainder section] for line 1 [one of the variable length data blocks] and the remainder [another remaining portion] for line 2 [another of the variable length data blocks] is stored at the end of the last block [remainder section] for line 2 [another of the variable length data blocks]”; the last block is considered to be one or more remainder blocks formed from the remainder [a remaining portion] for line 1 [one of the variable length data blocks] and the remainder [another remaining portion] for line 2 [another of the variable length data blocks]).  

Regarding claim 9, the combination of Franaszek teaches the method of claim 1.

Franaszek further teaches:
wherein X is equal to N-1 (FIGs. 2a-2b; col. 2, lines 20-30, “A number, N, of full fixed-size blocks of storage required to store an object of the cohort is determined. X), which is equal to 4(N) - 1).  

Regarding claim 10, the combination of Franaszek teaches the method of claim 9.

Franaszek further teaches:
wherein the remainder section has a size of M*B wherein M is a number of variable length data blocks in the set (FIGs. 2a-2b, 4; col. 7, lines 45-51, “If a roommate cannot be fit in with any of the end blocks of the cohort, INQUIRY 410, then N+1 blocks are allocated (by removing the blocks from the available list) for the compressed line in order to accommodate the full blocks plus the remainder, STEP 414. Additionally, the line is stored in the N+1 blocks and the directory entry for that line is updated, STEP 415”; as an example, when all lines 1-4 of FIGs. 2a-2b are stored in N blocks and each of the lines has a remainder, then 4 blocks are needed to store all remainders of all lines; as such 4 (M) blocks, each having size B, are needed to store remainder section has a size of 4 (M) * B wherein M is a number of lines [variable length data blocks]).  

Regarding claim 11, the combination of Franaszek teaches the method of claim 1.

Cohen further teaches:
wherein storing, in the header section of the memory, information indicating the size of each of the variable length data blocks in the set comprises storing in a header for each of the variable length data blocks in the set information identifying the size of that variable length data block (FIG. 5; “[0033] … The headers are interpreted, typically by other hardware, to extract the variable-sized data when the nonvolatile memory is read. Variable-sized [variable length] data is located by a respective offset and length [size] in one of the headers having a matching logical block address”)”; each of the variable length data blocks is considered to be one row of data in the read units 500 and 510).  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Franaszek to incorporate the teachings of Cohen to provide a system for storing variable length objects of Franaszek, with an apparatus of Cohen that provides a variable-size flash transition layer that may support a wide range of data sizes.  Doing so with the system 

	Regarding claim 16, Franaszek teaches:
A method of reading a variable length data block of a set of at least two variable length data blocks from memory, each variable length data block having a maximum size of N * B, wherein N is an integer greater than or equal to two and B is a maximum data size that can be written to the memory using a single memory access request, the method comprising (FIGs. 2a-2b; col. 5, lines 15-18, “each cache line is stored in a number of fixed-size blocks. As one example, each block is the same size [B] (i.e., unitary sizing) and is, for instance, 256 bytes [maximum data size]”; col. 6, lines 8-21, “the directory provides the identities of the blocks in compressed main memory 108 used to store each of the lines (206) [at least two variable length data blocks]”; as shown in FIG. 2a, a set is considered to include the lines (206) [at least two variable length data blocks]; the lines (206) [at least two variable length data blocks] have variable lengths since line 1 has 2 blocks and line 2 has 3 blocks; each of the lines (206) [at least two variable length data blocks] shown can have up to 4 (N) blocks, where each block has a size [B] of up to 256 bytes [maximum data size]; thus, each of the lines (206) [at least two variable length data blocks] is shown to have a maximum size of 4 (N) x 256 bytes (B); N is 4, which is an integer greater than or equal to two; B is 256 bytes, which is a maximum data size that can be written to the memory 108 using a single memory access request to write each block): 442645-0529US01 (IMA01-130669US (10714.US1)) 
obtaining one or more headers for the set of variable length data blocks, the one or more headers comprising information identifying a size of each of the variable length data blocks in the set (FIGs. 2a-2b; col. 5, lines 51-54, “for each line of a page, the directory [one or more headers] includes information for that line. For example, this information includes an indication of whether the last block of memory for a particular line is shared by a roommate”); 
determining from the one or more headers whether the variable length data block comprises at least one unit of size B (FIG. 2a; col. 6, lines 8-21, “the directory [one or more headers] provides the identities of the blocks [at least one unit] in compressed main memory 108 used to store each of the lines (206) [variable length data block]. These identities were provided via, for instance, the block available list, described below. For example, it is shown in directory 200 that line 1 of page i is stored within two blocks [at least one unit] of storage, Block (i,1,1) and Block (i,1,2), respectively. Each entry in the directory designated by Block (i,j,m), where i is the page, j is the line and m is the block, actually includes a number of bits representing the block number in main storage. For instance, Block (i,1,2) includes a number of bits representing, for example, the 500th block in storage. Similarly, line 2 is stored within three blocks [at least one unit] of storage, line 3 within four blocks [at least one unit] and line 4 within one block [at least one unit] of storage. This can also be seen in FIG. 2b”; the lines (206) [variable length data block] is determined to have at least one unit by the directory [one or more headers] provides the identities of the blocks of each of the lines (206), such as line 1 of page i is stored within two blocks, line 2 is stored within three blocks, etc., where size B is described above); 
in response to determining that the variable length data block comprises at least one unit of size B, reading a first P units of size B from a chunk of the memory allocated to that variable length data block, wherein the chunk of the memory allocated to that variable length data block has a size of X * B, X is an integer less than N, and P is a minimum of: (i) a number of units of size B of the variable length data block; and (ii) X (FIGs. 2a-2b; col. 6, lines 8-39, “the directory provides the identities of the blocks [at least one unit] in compressed main memory 108 used to store each of the lines (206) [variable length data blocks] … it is shown in directory 200 that line 1 [one of the variable length data blocks] of page i is stored within two blocks of storage, Block (i,1,1) and Block (i,1,2), respectively. Each entry in the directory designated by Block (i,j,m), where i is the page, j is the line and m is the block, actually includes a number of bits representing the block number in main storage. For instance, Block (i,1,2) includes a number of bits representing, for example, the 500th block in storage. Similarly, line 2 [another of the variable length data blocks] is stored within three blocks of storage, line 3 within four blocks and line 4 within one block of storage … The directory described above is used, in accordance with the present invention, to fetch cache lines from the compressed main memory when, for instance, the request for the line”; as shown in FIG. 2b, line 1 [one of the variable length data blocks] of page i is stored within 1 block, Block (i,1,1), which is considered as first 1 (P) unit, where the block has a size B described above; line 2 [another of the variable length data blocks] of page i is stored within 2 blocks, Block (i,2,1) and Block (i,2,2), which are considered as first 2 (P) units, where each of the blocks has a block size (B) described above; a chunk of the memory 108 allocated to line 1 [one of the variable length data blocks] includes a portion of the memory 108 where Block (i,1,1) is located; a chunk of the memory 108 allocated to line 2 [another of the variable length data blocks] includes a portion of the memory 108 where Block (i,2,1) and Block (i,2,2) are located; the chunk allocated to line 1 [one of the variable length data blocks] has a size of 1 (X) * block size (B), 1 (X) is an integer less than 4 (N), and 1 (P) is a minimum of: (i) 1 (number of units) block of size (B), and (ii) 1 (X); the chunk allocated to line 2 [another of the variable length data blocks] has a size of 2 (X) * block size (B), 2 (X) is an integer less than 4 (N), and 2 (P) is a minimum of: (i) 2 (number of units) blocks of size (B), and (ii) 2 (X); the directory provides the identities of the blocks [at least one unit] in compressed main memory 108 to store each of the lines (206) [variable length data blocks], and first 1 (P) unit of line 1 and first 2 (P) units of line 2 are read using the identities of the blocks to fetch [reading] cache lines from the compressed main memory when, for instance, the request for the line); 
determining from the one or more headers whether the variable length data block comprises a remainder portion that is not stored in the chunk of memory allocated to that variable length data block (FIGs. 2a-2b; col. 5, lines 59-66, “If the line has a roommate, then R is set to 1; otherwise, it is set to 0 [not stored] (see column 204 of directory 200). In the one example depicted in FIG. 2a, it is shown that lines 1 and 2 each have a roommate … In addition to identifying a roommate, directory 200 [one or more headers] indicates whether a remainder [remainder portion] is stored in the last block of memory for a line [variable length data block]. If there is a remainder, then K is set to either a 0 or 1, depending on the location of the remainder in the block. If the remainder is in the beginning of the block, then K is set equal to 0. On the other hand, if ; and 
in response to determining that the variable length data block comprises a remainder portion, identifying a location of the remainder portion in a remainder section of the memory shared between the plurality of variable length data blocks and reading the remainder portion for the variable length data block from the identified location in the remainder section (FIGs. 2a-2b; col. 5, line 59 to col. 6, line 43, “In addition to identifying a roommate, directory 200 indicates whether a remainder is stored in the last block [remainder section] of memory for a line. … The remainder [a remainder portion] for line 1 [one of the variable length data blocks] is stored at the beginning of the last block [remainder section] for line 1 [one of the variable length data blocks] and the remainder [another remainder portion] for line 2 [another of the variable length data blocks] is stored at the end of the last block [remainder section] for line 2 [another of the variable length data blocks]. … The directory also indicates the size of each remainder [remainder portion], which is identified by A(i,j), where i specifies the page and j specifies the line within the page (see column 204) … it is shown in directory 200 that line 1 of page i is stored within two blocks of storage, Block (i,1,1) and Block (i,1,2), respectively … Block (i,1,2) [remainder portion] includes a number of bits representing, for example, the 500th block in storage … each of lines 1 and 2 designates that it has a roommate. Since these are the only two lines in the cohort that have such a designation, they must be roommates with each other … the block designated by (i,1,2) for line 1 is at the same memory location as the block designated by (i,2,3) for line 2 (i.e., in the above example, they are both at Block 500) … The remainder section] is shared for line 1 [one of the variable length data blocks] and line 2 [another of the variable length data blocks] to store the remainders [remainder portions] of both lines 1 and 2; for example, a location of Block (i,1,2) [remainder portion] of line 1 is identified by a number of bits representing the 500th block in storage; block (i,1,2) [a remainder portion] of line 1 and block (i,2,3) [another remainder portion] for line 2 are read so they can be stored into the last block [remainder section] identified by a number of bits representing the 500th block or read when cache lines from the compressed main memory when, for instance, the request for the line).  

Franaszek does not teach the one or more headers comprising information identifying a size of each of the variable length data blocks in the set. 

	However, Cohen teaches:
the one or more headers comprising information identifying a size of each of the variable length data blocks in the set (FIG. 5; “[0033] … The headers are interpreted, typically by other hardware, to extract the variable-sized data when the nonvolatile memory is read. Variable-sized [variable length] data is located by a respective offset and length [size] in one of the headers having a matching logical block variable length data blocks is considered to be one row of data in the read units 500 and 510).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Franaszek to incorporate the teachings of Cohen to provide a system for storing variable length objects of Franaszek, with an apparatus of Cohen that provides a variable-size flash transition layer that may support a wide range of data sizes.  Doing so with the system of Franaszek would enable less expensive and more efficient low-end and mobile nonvolatile memory systems.  (Cohen, [0027])

Further regarding claim 16, the claim is a method claim and recites contingent limitations.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens.  If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim.  If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A.  If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.  (See MPEP § 2111.04(II).)

Regarding claim 19, the combination of Franaszek teaches the method as set forth in claim 1.

Franaszek further teaches:
A non-transitory computer readable storage medium having stored thereon computer readable instructions that, when executed at a computer system, cause the computer system to perform the method as set forth in claim 1 (col. 2, lines 17-65, “In a further embodiment of the invention, a method for storing variable length objects in storage is provided … a computer program product including a computer useable medium [non-transitory computer readable storage medium] having computer readable program code [computer readable instructions] means therein for use in storing variable length objects in storage is provided. The computer readable program code means in the computer program product includes computer readable program code means for causing a computer [computer system] to affect determining a remainder for a variable length object”).

Regarding claim 20, the combination of Franaszek teaches the memory system as set forth in claim 15.

Franaszek further teaches:
A non-transitory computer readable storage medium having stored thereon a computer readable dataset description of the memory system as set forth in claim 15 that, when processed in an integrated circuit manufacturing system, causes the integrated circuit manufacturing system to manufacture an integrated circuit embodying the memory system (col. 2, lines 58-65, “a computer program product including a computer useable medium [non-transitory computer readable storage medium] having computer readable program code [computer readable dataset description] means therein for use in storing variable length objects in storage is provided. The computer readable program code means in the computer program product includes computer readable program code means for causing a computer [computer system] to affect determining a remainder for a variable length object”; col. 4, lines 30-40, “FIG. 1 depicts one example of a block diagram of a computing system 100 [integrated circuit manufacturing system] incorporating the memory organization mechanism of the present invention. In one embodiment, computing system 100 includes a large server system, which except for the compression controller (described below) is exemplified by an RS/6000 offered by International Business Machines Corporation. Computing system 100 includes, for example, a central processing unit 102, a cache 104, a compression controller 106, compressed main memory 108 and one or more I/O devices 110”).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Franaszek (US 5,761,536 A), hereinafter “Franaszek”, in view of Cohen (US 2014/0208003 A1), hereinafter “Cohen”, as applied to claim 2 above, and further in view of Champoux (US 2020/0285390 A1), hereinafter “Champoux”.

the method of claim 2.

The combination of Franaszek does not teach wherein the remaining portions of the variable length data blocks are stored adjacent each other in the remainder section starting from a starting address of the remainder section. 
 
However, Champoux teaches:
wherein the remaining portions of the variable length data blocks are stored adjacent each other in the remainder section starting from a starting address of the remainder section (FIG. 3; “[0052] … the remaining (1000−502=498) 498 bytes of data are written to sector 2, 322 [remainder section], beginning at address 520 [starting address], the first address of sector 2 322”).  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Franaszek to incorporate the teachings of Champoux to provide a system for storing variable length objects of Franaszek, with a method of Champoux of determining a sector number from a given address.  Doing so with the system of Franaszek would provide fast address to sector number/offset translation.  (Champoux, [0008])

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Franaszek (US 5,761,536 A), hereinafter “Franaszek”, in view of Cohen (US 2014/0208003 A1), hereinafter “Cohen”, as applied to claim 2 above, and further in view of Rankovic et al. (US 2017/0371590 A1), hereinafter “Rankovic”.

Regarding claim 4, the combination of Franaszek teaches the method of claim 2.

The combination of Franaszek does not teach wherein the remaining portions of the variable length data blocks are stored adjacent each other in the remainder section starting from a last address of the remainder section.

However, Rankovic teaches:
wherein the remaining portions of the variable length data blocks are stored adjacent each other in the remainder section starting from a last address of the remainder section (FIG. 1; “[0049] … a writer thread may require a plurality of memory chunks 102 starting at an index location [last address] near the end of array 100 such that the message of the writer thread will not fit in the remaining memory chunks [remainder section] of array 100. In such a case, the writer thread can write only a portion of the message to the memory chunks 102 at the end of array 100 and the remainder must be written to memory chunks 102 at the beginning of array 100”).  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Franaszek to incorporate the teachings of Rankovic to provide a system for storing variable length 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Franaszek (US 5,761,536 A), hereinafter “Franaszek”, in view of Cohen (US 2014/0208003 A1), hereinafter “Cohen”, as applied to claim 1 above, and further in view of Sharma et al. (US 7,652,596 B1), hereinafter “Sharma”.

Regarding claim 7, the combination of Franaszek teaches the method of claim 1.

The combination of Franaszek does not teach wherein the remaining portions of the variable length data blocks are stored in the remainder section in a same order that the first P non-overlapping portions of size B of the variable length data blocks are stored in the memory.

However, Sharma teaches:
wherein the remaining portions of the variable length data blocks are stored in the remainder section in a same order that the first P non-overlapping portions of size B of the variable length data blocks are stored in the memory variable length data blocks] in a first stream, and stores all remaining bits generated for the sequence of integers [variable length data blocks] in a corresponding second stream, wherein the ordering of the tags [first P non-overlapping portions of size B] in the first stream is the same as the ordering of the corresponding remaining bits [remaining portions] in the second stream”).  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Franaszek to incorporate the teachings of Sharma to provide a system for storing variable length objects of Franaszek, with a method of Sharma for compressing a sequence of integers.  Doing so with the system of Franaszek would efficiently identify specific terms in documents.  (Sharma, col. 1, lines 66-67)

Claims 13-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Franaszek (US 5,761,536 A), hereinafter “Franaszek”, in view of Cohen (US 2014/0208003 A1), hereinafter “Cohen”, as applied to claims 1  and 15 above, and further in view of Diard (US 8,243,086 B1), hereinafter “Diard”.

Regarding claim 13, the combination of Franaszek teaches the method of claim 1.



However, Diard teaches:
wherein at least one of the variable length data blocks in the set comprises a compressed block of data that was compressed in accordance with a lossless compression algorithm (FIG. 2; col. 9, lines 6-9, “geometry processing unit 448 is able to output variable length compressed data based on adaptive, data-dependent execution, as described in conjunction with FIGS. 5B, 6A, 6B, 7B, 8A, 8B, 8C, 9B, 9C, and 10”; col. 12, lines 24-26, “the compression performed by PPU 204 is lossless so that the compressed data can be restored exactly when it is decompressed”).  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Franaszek to incorporate the teachings of Diard to provide a system for storing variable length objects of Franaszek, with a method of Diard using a geometry shader unit to process input data and produce variable length compressed data.  Doing so with the system of Franaszek would offload data compression computations from a central processing unit (CPU), reduce a memory needed to store image data, and reduce a bandwidth needed to transfer image data between graphics processors and between a graphics processor and a system memory.  (Diard, col. 1, lines 33-38)

the method of claim 1.

The combination of Franaszek does not teach wherein each variable length data block represents a portion of frame buffer data.

However, Diard teaches:
wherein each variable length data block represents a portion of frame buffer data (col. 1, lines 56-62, “a method of the invention for using a geometry shader unit to process input data and produce variable length compressed data include receiving a request for the location of the input data from an application program, reading the input data from a frame buffer, and processing the input data using the geometry shader unit to produce the variable length compressed data”).  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Franaszek to incorporate the teachings of Diard to provide a system for storing variable length objects of Franaszek, with a method of Diard using a geometry shader unit to process input data and produce variable length compressed data.  Doing so with the system of Franaszek would offload data compression computations from a central processing unit (CPU), reduce a memory needed to store image data, and reduce a bandwidth needed to transfer image data between graphics processors and between a graphics processor and a system memory.  (Diard, col. 1, lines 33-38)

Regarding claim 17, Diard teaches:
A graphics processing system configured to perform the method as set forth in claim 1 (FIG. 1; col. 1, lines 56-58, “Various embodiments of a method of the invention for using a geometry shader unit to process input data and produce variable length compressed data”; col. 5, lines 29-31, “some or all of PPUs 202 in parallel processing subsystem 112 [graphics processing system] are graphics processors”).  

Diard does not teach the method as set forth in claim 1.

However, the combination of Franaszek teaches the method as set forth in claim 1 as described above.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Diard to incorporate the teachings of Franaszek to provide a computer system having a multi-threaded graphics processor to implement compression algorithms with variable output of Diard, with a system for storing variable length objects of Franaszek.  Doing so with the system of Diard would an enhanced mechanism for reducing memory fragmentation.  (Franaszek, col. 1, lines 57-58)

Further regarding claim 17, the claim is a product-by-process claim.  Thus, the claim is taught by a reference, such as Diard, that teaches a product that appears to be (See MPEP § 2113.)

Regarding claim 18, Diard teaches:
A graphics processing system comprising the memory system as set forth in claim 15 (FIG. 1; col. 3, lines 36-38, “Computer system 100 includes a central processing unit (CPU) 102 and a system memory 104”; col. 5, lines 29-31, “some or all of PPUs 202 in parallel processing subsystem 112 [graphics processing system] are graphics processors”).  

Diard does not teach the memory system as set forth in claim 15.

However, the combination of Franaszek teaches the memory system as set forth in claim 15 as described above.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Diard to incorporate the teachings of Franaszek to provide a computer system having a multi-threaded graphics processor to implement compression algorithms with variable output of Diard, with a system for storing variable length objects of Franaszek.  Doing so with the system of Diard would an enhanced mechanism for reducing memory fragmentation.  (Franaszek, col. 1, lines 57-58)

Allowable Subject Matter
Claims 5, 8, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  In addition, please resolve the claim objections above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hansen (US 6,851,027 B2) discloses a remainder of a data chunk may be stored in another large block or a plurality of smaller blocks, depending upon its size.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/T.B.V./Patent Examiner, Art Unit 2136


/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136